Citation Nr: 0610967	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-12 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to service connection for sinusitis.

2.	Entitlement to service connection for allergic rhinitis.

3.	Entitlement to service connection for lumbosacral strain.

4.	Entitlement to service connection for myositis of the 
shoulders, hips and elbows (also claimed as a disability 
manifested by muscle and joint pain of the shoulders, hips 
and elbows due to an undiagnosed illness).

5.	Entitlement to service connection for a disability 
manifested by difficulty sleeping due to an undiagnosed 
illness.

6.	Entitlement to service connection for a disability 
manifested by generalized weakness and fatigue due to an 
undiagnosed illness.

7.	Entitlement to service connection for a disability 
manifested by headaches due to an undiagnosed illness.

8.	Whether it was appropriate to sever service connection for 
diarrhea due to an undiagnosed illness, for the time period 
from August 1, 2000 to March 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to September 1984 and from September 1990 to June 1991, 
including a tour in Southwest Asia during the Persian Gulf 
War.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  In a 
May 1996 rating decision, the RO denied the veteran's claims 
for service connection for conditions listed in issues # 1 
though #6, and for right ear hearing loss.  This was followed 
by a July 1999 decision wherein the RO also denied service 
connection for hyperventilation (claimed as headaches due to 
undiagnosed illness) but granted the veteran's claim for 
service connection for diarrhea due to an undiagnosed illness 
and assigned an initial 30 percent rating retroactively 
effective from April 20, 1995.

In a subsequent February 2000 rating action, however, the RO 
severed service connection for diarrhea, as due to 
undiagnosed illness - prospectively effective as of May 1, 
2000 (allowing appropriate action beforehand to provide 
notice of the proposed severance and to give the veteran an 
opportunity to contest it).  The effective date was later 
revised to August 1, 2000 to comply with the applicable 
criteria governing effective dates in severance actions.  The 
veteran appealed the severance.  

Then in July 2002, the RO granted service connection for 
irritable bowel syndrome (IBS) due to undiagnosed illness and 
assigned a 30 percent rating retroactively effective from 
March 1, 2002.  This effective date coincided with the recent 
enactment of a liberalizing amendment to the provisions of 
the undiagnosed illness statute.  While the RO initially 
considered the decision to represent a full grant of the 
benefit sought on appeal, for the remaining timeframe from 
the August 1, 2000 date of the severance action up until 
March 1, 2002, entitlement to compensation benefits for a 
gastrointestinal disorder must still be resolved.  So the 
propriety of the severance action remains an issue before the 
Board on appeal for this specific time period.

In October 2003, the Board granted the veteran's claim for 
service connection for right ear hearing loss and remanded 
the remaining claims to the RO (via the Appeals Management 
Center (AMC) in Washington, DC) for further development and 
consideration.  After completion of the requested actions, 
the AMC issued a December 2005 supplemental statement of the 
case (SSOC) continuing the denial of these claims and 
returned them to the Board for further appellate review.




FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	The medical condition that was the precipitating factor as 
to the veteran's claimed sinusitis and allergic rhinitis, the 
residuals of a nose fracture with a deviated nasal septum, 
pre-existed his entry into military service.

3.	In a November 2004 medical opinion, a VA physician 
determined that neither the veteran's sinusitis nor allergic 
rhinitis underwent any significant increase in severity 
during his military service.

4.	The November 2004 VA physician also effectively ruled out 
a medical relationship between the veteran's currently 
diagnosed lumbosacral strain and his military service - 
including his documented 1991 back injury in service.

5.	 The most probative medical evidence of record indicates 
the veteran does not currently have myositis, and further, 
that his symptoms involving muscular and joint pain of the 
shoulders, hips and elbows are attributable to a known 
clinical diagnosis of osteoarthritis, with related conditions 
of bursitis of the hips and tendinitis of the elbows.   

6.	The veteran's disability manifested by difficulty sleeping 
has been attributed to the known clinical disorders of 
obstructive sleep apnea and the secondary effects of 
medication for treatment of anxiety symptoms.

7.	The most persuasive medical evidence of record indicates 
the veteran does not have chronic fatigue syndrome, and that 
his currently claimed generalized fatigue and weakness is 
associated with sleep problems.

8.	The most probative medical evidence of record indicates 
the veteran does not have migraine headaches, and further, 
that his current tension headaches are due to one or more 
stressful life circumstances, with flare-ups due to his sinus 
condition (for which service connection, itself, has not been 
awarded).

9.	A July 1999 RO rating decision granted service connection 
for diarrhea as due to undiagnosed illness.

10.	 In view of all relevant medical findings on the 
appropriate diagnosis of the veteran's claimed 
gastrointestinal disorder, that decision was clearly and 
unmistakably erroneous.  

CONCLUSIONS OF LAW

1.	The veteran's sinusitis was not incurred or aggravated in 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306 (2005).

2.	The veteran's allergic rhinitis was not incurred or 
aggravated in service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.304, 3.306 (2005).

3.	The veteran's lumbosacral strain was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.	The veteran's myositis of the shoulders, hips and elbows 
is neither the result of an undiagnosed illness in service, 
nor was it incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.317 (2005).



5.	The veteran does not have a disability manifested by 
difficulty sleeping that is the result of an undiagnosed 
illness in service, or which was otherwise incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1113, 
1117, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.317 (2005).

6.	The veteran does not have a disability manifested by 
generalized weakness and fatigue that is the result of an 
undiagnosed illness in service, or which was otherwise 
incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1117, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 (2005).

7.	The veteran does not have a disability manifested by 
headaches that is the result of an undiagnosed illness in 
service, or which was otherwise incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.317 (2005).

8.	The criteria are met for severance of service connection 
for diarrhea as due to undiagnosed illness, for the time 
period from August 1, 2000 to March 1, 2002.  38 U.S.C.A. §§ 
5109A, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 
3.105(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  

As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter involving 
any one of the five elements of a "service connection" 
claim.  For example, the notice for an increased rating claim 
needs to include a discussion of the effective date element, 
and the notice for a reopening claim needs to discuss both 
the rating and effective date elements, etc.  Similarly, even 
for claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In this particular case at hand, the AMC sent the veteran 
letters in April and June 2004 that each addressed the 
relevant procedures under the VCAA for assistance as to the 
evidentiary development of his claims for service connection.  
The April 2004 correspondence appropriately informed of him 
of the type of information and evidence not of record that 
was needed to substantiate his claims.  Notification was also 
provided with respect to the information and evidence that VA 
would obtain (for him), and that which he would be expected 
to provide, himself.  See Quartuccio, 16 Vet. App. at 186-87.  
In explaining this shared obligation, the letter also 
identified the types of evidence that would be most useful in 
order to support his claims - such as physicians' statements 
and relevant private treatment records, including X-ray and 
laboratory reports.  The additional letter in June 2004 
contained substantially similar VCAA notice information and 
included a provision requesting that the veteran complete and 
return the enclosed 
VA Form 21-4142 to obtain any further confidential records 
from two specific private doctors; this was in accordance 
with the Board's prior remand request that the veteran be 
given another opportunity to identify pertinent records from 
these physicians.

There are other key notice documents in this case - 
including especially the July 1999 statement of the case 
(SOC) regarding the claims for service connection and 
subsequent supplemental SOCs (SSOCs) dated from May 2000 
through December 2005.  These documents further explained 
what type of evidence would be necessary to substantiate the 
veteran's claims.  The most recent December 2005 SSOC also 
included citation to 38 C.F.R. § 3.159, the regulation that 
sets forth the procedures by which VA will assist a claimant 
in the development of a claim for compensation benefits.

These VCAA letters and other notice documents clearly 
contained sufficient information in order to satisfy the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II -- nonetheless, there was no 
discussion in these documents of the specific language of the 
"fourth element" mentioned above.  No matter, though.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I). See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the above-referenced notice letters did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  In particular, the April 2004 
correspondence informed him of the opportunity to submit 
additional evidence and argument concerning the claims that 
were the subject of the Board's recent remand.  And the June 
2004 letter requested that he send any additional evidence 
pertaining to his appeal to the RO.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities that are 
presently under consideration, this, too, was nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction (AOJ, i.e., RO), the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, since the Board will conclude 
below that the preponderance of the evidence is against his 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition to the discussion thus far as to whether the 
content of the VCAA notice provided was sufficient, there 
also remains for consideration the issue of timeliness.  The 
record reflects that the VCAA letters in 2004 were each 
issued to the veteran well after the March 1996 and July 1999 
rating decisions that are presently on appeal, and represent 
the initial adjudication of his claims for service 
connection. However, bear in mind the VCAA had not yet been 
enacted at the time of either of those initial rating 
decisions.  The RO obviously could not have possibly complied 
with the requirement that VCAA notice precede the initial 
adjudication of the claims, because the VCAA did not yet even 
exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini II, 18 Vet. App. at 120.  Moreover, 
in Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question - because the VCAA did not 
yet exists, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
See Pelegrini II, 18 Vet. App. at 120 (where pre-AOJ-
adjudication notice was not provided, "there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion," but rather "...the appellant has 
the right on remand to VCAA content-complying notice and 
proper subsequent VA process").  

Here, the record reflects that the RO has taken appropriate 
measures to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Following the 
issuance of the above-noted notice letters, he had ample 
opportunity to inform the RO of any additional evidence that 
concerned the matters on appeal, prior to the eventual 
issuance of the December 2005 SSOC continuing the denial of 
his claims.  He has responded through a June 2004 statement 
that he had no further evidence to provide at that time, and 
that the only remaining relevant treatment records were those 
of his VA outpatient treatment.  The RO has since undertaken 
the needed action to attempt to acquire the most recent VA 
medical records on file.  For these reasons, the Board finds 
that, regardless of the timing of the subsequent notice 
letter, appropriate measures have been taken in order to 
compensate for any deficiency in complying with the timing 
requirements for VCAA notice as set forth in Pelegrini II.

Furthermore, the RO has taken appropriate steps to comply 
with the duty to assist the veteran with the development of 
his claims for service connection.  In this respect, the RO 
has obtained his service medical records (SMRs), VA 
outpatient treatment records, and records from several 
private doctors.  The RO also has arranged for the veteran to 
undergo numerous VA examinations in connection with the 
claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted in support of his claims 
additional private treatment records and various personal 
statements.  While at an earlier point during the pendency of 
this appeal he requested a hearing before RO personnel, and a 
hearing was scheduled for November 2000, the record indicates 
that he cancelled this proceeding in advance of the scheduled 
hearing date.  He has not at any point requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge (VLJ) of the Board in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
veteran's claims for service connection have been properly 
developed and that no further development is required to 
comply with the provisions of the VCAA or the implementing 
regulations.  That is to say, "the record has been fully 
developed," and it is "difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will address the merits of the 
claims.

One further point that must be addressed in regard to the 
remaining claim on appeal for restoration of service 
connection for diarrhea due to an undiagnosed illness --  
since here, the dispositive issue is whether severance was 
appropriate on the basis that a prior decision (specifically, 
the original July 1999 RO rating decision which awarded 
service connection for diarrhea as due to undiagnosed 
illness) was the product of clear and unmistakable error 
(CUE), the VCAA is inapplicable to this claim.  See Parker v. 
Principi, 15 Vet. App. 407 (2002), citing to 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc).  So there is no legal requirement for further 
development of the evidence, and no additional actions needed 
to comply with the VCAA.



Claims for Service Connection

A.	Sinusitis and Allergic Rhinitis

1.	Governing Laws and Regulations

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear  and unmistakable (obvious or manifest) evidence 
that the increase in severity was due to the natural 
progress of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) and (b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Also, intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  



Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  

Under 38 C.F.R. 3.380 (2005), diseases of allergic etiology 
may not be disposed of routinely as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  The 
determination as to a relationship to service must be made on 
the whole evidentiary showing.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



2.	Analysis

The claims for service connection for both sinusitis and 
allergic rhinitis are appropriately analyzed under the 
criteria presented above for aggravation in service of a pre-
existing condition (as opposed to having been directly 
incurred therein), since the evidence of record effectively 
rebuts the presumption of soundness in this instance.  The 
veteran's SMRs show that during his initial May 1980 military 
entrance examination, he was noted to have a history of a 
nose fracture in August 1979 that required hospitalization.  
Furthermore, the VA physician who examined the veteran in 
August 2005 determined, based upon his discussion with the 
veteran and evaluation of the record, that the pre-service 
trauma to the nose involved a nasal septum fracture, leaving 
him with a deviated nasal septum.  The VA examiner then 
identified this pre-existing deviated septum condition as the 
primary underlying factor in the onset of sinusitis and 
rhinitis shortly after service entrance.  The association 
identified between a deviated septum and the disabilities 
claimed followed an extensive review of the record, and there 
is no indication of any subsequent nose injury in service.  

Accordingly, there is a documented nose fracture prior to 
service, with competent and probative medical evidence that 
subsequent conditions which are residuals of that initial 
injury (and with no evidence to the contrary suggesting they 
may have been other than due to the deviated nasal septum 
attributed to that fracture).  As the precipitating injury 
pre-existed service, the initial onset of sinusitis and 
rhinitis disorders at least (notwithstanding any in-service 
aggravation) should be considered incidental to this injury, 
and so the presumption of soundness does not apply to the 
case now at issue.  See 38 U.S.C.A. § 1111; VAOPGCREC 3-2003.  

Note also that, while some specific notation of sinusitis or 
rhinitis on induction would conceivably show even more 
conclusive evidence of pre-existing pathology, assuming for 
the sake of argument the claims under review were instead 
considered on the basis of service incurrence (i.e., if there 
was the basis for application of the presumption of 
soundness), the August 2005 medical opinion attributes the 
conditions claimed primarily to events preceding service 
(with respiratory symptoms therein somewhat limited in 
contributing to the veteran's conditions).  There is also no 
other physician's opinion suggesting either sinusitis or 
rhinitis developed due to service.  As a result, the theory 
of entitlement of direct incurrence in service would 
generally not provide support to the veteran's claims.

Since the presumption of soundness has been considered 
rebutted in this instance, as indicated, the next issue for 
consideration is whether either the sinusitis or allergic 
rhinitis underwent any aggravation during the veteran's 
military service, that is, beyond its natural progression.  
Concerning this, the August 2005 VA examiner determined the 
claimed respiratory conditions did not undergo such 
exacerbation in service.  In discussing the basis for this 
conclusion, the examiner observed the veteran apparently had 
declined a septoplasty operation before service to correct 
the deviation of his nasal septum, and he did not report any 
specific sinus problems when entering the military.  
According to the physician, the veteran only reported having 
some problems of the sinuses to military medical providers 
once or twice and complained of similar problems on 
separation from service in 1984.  Apart from the examiner's 
observations, an objective review of the veteran's SMRs 
yields substantially similar information, since there is 
reference to treatment in May 1981 for exudative pharyngitis, 
and in June 1982 for an allergic upper respiratory infection, 
and on the report of the veteran's separation examination is 
a notation of "hay fever, seasonal."

The August 2005 physician then indicated that the sinus 
condition and rhinitis were less likely than not related to 
any event or injury in service.  He stated that within the 
four years the veteran was on active duty, he complained 
about these conditions only once or twice, with no evidence 
of frequent complaints.  The post-service evidence showed 
that when he visited his primary care physician in the mid-
1990s, he complained of ear pain and a sore throat, and it 
was only later discovered that he had chronic sinusitis.  
Also, the examiner explained, the fact that the veteran never 
really complained about his sinuses when on active duty made 
it possible that after he left the military, his condition 
followed a normal process of disease without any treatment at 
all (up until a 1996 post-service procedure).  The conclusion 
was that the conditions claimed were not aggravated while he 
was in service, because of the nasal septum deviation, and 
the normal disease process in the years since service.

This examiner's opinion encompassed both a thorough physical 
examination and discussion of the contents of the claims 
file, and thus, is a probative assessment on the question of 
in-service aggravation.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  It also represents the one medical opinion of record 
that addresses the etiology of either the sinusitis or 
allergic rhinitis.  As well, this medical opinion provides a 
thorough analysis as to meet the provision of 38 C.F.R. § 
3.380, in that those manifestations of respiratory symptoms 
which were noted in service have been directly considered, 
including as to any significant increase in severity during 
service.  Thus, the competent evidence tends to rule out a 
relationship between sinusitis or allergic rhinitis, and 
service.  

B.	Lumbosacral Strain

As previously mentioned, service connection is granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.     
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  



Regarding the claim for service connection for lumbosacral 
strain, the issue presented is of whether this condition was 
directly incurred as a result of a documented in-service 
injury affecting the lower back region (other than a theory 
of aggravation from service).  The SMRs reflect that in March 
1991 the veteran sustained an injury when he fell against the 
back of a wooden foot locker and developed a raised, bruised 
area on the lower portion of his spine.  On a follow-up 
consultation two months later, he had mild tenderness over 
the L-4 spinous process, but had full range of motion in the 
lower back, no loss of muscle strength, and a normal sensory 
examination.  It was noted that he was able to return to full 
activity.

As there is a documented injury in service to the lower back 
region, the next question in evaluating the veteran's claim 
on a direct incurrence basis is to ascertain whether his 
currently diagnosed back problems may be considered related 
in any respect to that injury while he was in the military.  
But this first requires considering whether service 
connection would be available on a presumptive basis as due 
to the residuals of chronic disease.  Here, the first medical 
evidence of any lower back condition since service discharge 
is provided in the report of a September 1995 VA examination, 
at which time one of the conditions diagnosed was chronic 
lumbosacral strain with limitation of motion.  A 
contemporaneous X-ray of the lumbosacral spine also showed 
evidence of very minimal degenerative changes to that area.  
These findings are dated more than four years after military 
service, and thus, do not meet the requirements under which 
arthritis may be presumed to have been incurred in service -- 
where manifested within one-year of service to a level of at 
least a compensable degree (of ten percent).  See 38 C.F.R. 
§§ 3.307, 3.309.  So there needs to be medical evidence of an 
etiological relationship between a present back condition and 
service, to establish service connection.  See e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  See also 38 C.F.R. § 
3.303(d).

The evidence addressing this nexus requirement consists of a 
November 2004 VA examination report.  It is the only opinion 
regarding the likely cause of the veteran's recent lower back 
problems, and it effectively weighs against his claim.  


The physician diagnosed episodic low back strain secondary to 
mild osteoarthritis of the lumbar spine, and mild 
degenerative disc disease of the lumbar spine at L5-S1 with 
no evidence of radiculopathy.  However, relevant to etiology, 
he indicated that based on a physical examination, X-ray and 
laboratory results, the condition identified was not 
secondary to military service.  In explaining his findings, 
he noted that X-ray evidence from around the time of the 
veteran's 1991 back injury was essentially normal, and his 
present X-ray findings were most likely secondary to aging.  
Inasmuch as this opinion represents a detailed assessment, 
grounded in a present evaluation of the veteran and objective 
review of the record, it is considered very probative as to 
the etiology of the claimed lumbosacral strain.  Thus, the 
evidence does not establish the complete requirements for 
service connection -- including that of a medical 
relationship to service, for the disability claimed.

C.	Conditions Claimed as Due to Undiagnosed Illnesses

As the veteran's claims for service connection for myositis 
(claimed as muscle and joint pain of the of shoulders, hips 
and elbows), and for disabilities manifested by difficulty 
sleeping, generalized weakness and fatigue, and headaches, 
each have been alleged to have resulted from undiagnosed 
illness, the review of these claims must encompass the 
provisions of the undiagnosed illness statute in addition to 
the legal authority previously noted.

During the pendency of this appeal, Congress revised the 
statute governing entitlement to compensation for undiagnosed 
illnesses for Persian Gulf War veterans, effective March 1, 
2002.  See the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001), 
later codified at 38 U.S.C.A. § 1117.  In the revised 
statute, the term "chronic disability" was updated to 
"qualifying chronic disability," and the definition was 
expanded to include (1) undiagnosed illness; (2) "medically 
unexplained chronic multi-symptom illness" that is denied by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome; and (3) any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 U.S.C.A. § 1117(a)(2).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317(a)(2).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

1.	Myositis

The RO's consideration of the veteran's entitlement to 
service connection for myositis, in fact represents 
substantially similar terminology for his initial alleged 
entitlement for claimed muscle and joint pain of the of 
shoulders, hips and elbows, as due to undiagnosed illness.  
The record reflects that he had active duty service in the 
Persian Gulf between November 1990 and May 1991, so he is 
eligible for service connection on a presumptive basis due to 
service in Southwest Asia, provided it were shown that he had 
developed an illness that would be included under the 
applicable law and regulations.  Thus, the determinative 
issue is whether he has a myositis condition that would be 
characterized as a "chronic qualifying disability" for 
purposes of the undiagnosed illness statute.  



The evidence obtained concerning the evaluation and treatment 
of the claimed myositis disability partly consists of the 
report of the veteran's September 1995 VA general medical 
examination.  This report notes, among other things, 
a diagnosis of myositis and myalgias of the shoulders, elbows 
and hips.  There was no finding then expressed as to 
etiology, including whether there was an identifiable 
explanation for this condition.  On general examination in 
March 1997, the diagnosis was polyarthralgias.  The veteran 
continued to seek treatment for joint pain, especially in his 
elbow and shoulder regions, from both VA and private doctors.

More recently, however, on VA examination in November 2004, 
it was found that the veteran did not appear to have any 
signs of myositis of the shoulders, hips and elbows.  
Instead, an X-ray evaluation revealed what appeared to be 
mild osteoarthritis of the shoulders which was worsened by 
bursitis.  This was confirmed by the examiner's physical 
examination.  The veteran specifically had classic signs for 
bursitis in his hips, as well as the signs for tendinitis in 
his elbows.  The resulting conclusion expressed was that he 
did not have an undiagnosed condition of the shoulders, hips 
or elbows (and therefore, by implication, is not entitled to 
application of the provisions concerning undiagnosed 
illnesses).

In deciding the veteran's claim for service connection, the 
Board has the responsibility of weighing the evidence both 
favorable and unfavorable, to determine where to give credit 
and where to withhold the same -- this includes deciding when 
to accept certain medical opinions over others.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)); Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999).  Obviously, this responsibility is more 
difficult when medical opinions diverge.  

Here, though, there are legitimate reasons for accepting the 
November 2004 examiner's opinion as the most probative on the 
subject of the appropriate diagnosis of the veteran's claimed 
myositis condition, primarily on the basis of the physical 
examination conducted, but also because of the independent 
review of his claims file for his pertinent medical history.  
This unfavorable medical opinion represents the most 
persuasive opinion as to the appropriate diagnosis of his 
disability -- as indicated, that he did not actually have 
myositis, but rather, a diagnosable medical condition with an 
identifiable organic basis.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993).  Since the disability claimed as pain in the 
shoulders, hips, and elbows has instead been attributed to a 
known clinical diagnosis of osteoarthritis (with bursitis and 
tendonitis), he may not be deemed to have a "qualifying 
chronic disability" that is considered an undiagnosed 
illness.  See 38 C.F.R. § 3.317(a)(1)(ii).  Thus, presumptive 
service connection due to undiagnosed illness is not 
available, and the criteria for service connection on this 
basis have not been met.

As a final point, the veteran has not alleged that myositis 
(or for that matter, any of those disabilities claimed as 
associated with unexplained illness) is directly related to 
any incident of service other than undiagnosed illness from 
his service in Southwest Asia during the Persian Gulf War.  
In any event, there is no specific indication of myositis 
symptoms having occurred in service, or other competent 
evidence that myositis was directly incurred in such a 
manner.  For this same reason, the discussion below of the 
claimed sleep disorder, weakness and fatigue, and headaches 
also does not address direct service connection other than as 
due to an undiagnosed illness.  

2.	Sleep Disorder

With regard to the veteran's claimed difficulty sleeping, 
again related to alleged undiagnosed illness pertaining to 
his Gulf War service, the first initial record of this 
condition is noted in his September 1995 examination report, 
showing a diagnosis, in part, of probable sleep apnea and 
insomnia with the etiology undetermined.  The initial portion 
of the above clinical assessment referring to sleep apnea 
pertains to a diagnosable medical condition and, therefore, 
would not necessarily support the veteran's claim.  Whereas 
the latter discussion of insomnia at least suggests the 
possibility of a disorder that could eventually be attributed 
to undiagnosed illness.



The findings obtained from the November 2004 examination 
provide the next source of information on the likely cause of 
the veteran's alleged sleep problems, however, and tend to 
show causes other than undiagnosed illness for this 
condition.  The examiner determined there was a significant 
relationship between the veteran's utilization of psychiatric 
medication to treat his depression and anxiety, and his 
intermittent difficulty sleeping.  In addition to the 
secondary relationship between sleep problems and use of 
medication, it was observed the veteran had an obstructive 
sleep apnea condition that contributed to his symptoms.  This 
medical opinion represents the only conclusive assessment of 
the history of the veteran's sleep problems, associates the 
condition claimed with an identifiable clinical diagnosis, 
and as a result the competent evidence on the balance is 
against his claim.

3.	Generalized Weakness and Fatigue

The disability of generalized weakness and fatigue is also 
under consideration as the basis for service-connected 
compensation, and has been alleged as a distinct condition 
from the sleep problems already discussed.  The record on 
appeal indicates the veteran has complained about generalized 
fatigue intermittently since 1995, and a "history of 
fatigue" was diagnosed following his March 1997 
VA examination.

In medical opinions since obtained addressing this condition, 
in April 1998, a private physician (in a memorandum for 
reference by the VA compensation and pension division) 
indicated the veteran's then present symptoms included 
generalized weakness.  But this private physician went on to 
conclude that a good portion of the veteran's symptomatology 
had occurred on a hyperventilatory basis.  A more favorable 
opinion in January 2000 from another private physician 
indicated the veteran complained of ongoing fatigue (as well 
as of chronic diarrhea and headaches), which the physician 
believed could be attributable to other disease entities.  He 
believed the veteran could have had what was characterized as 
Gulf War Syndrome.



After the even more recent November 2004 VA examination, 
however, following evaluation of the veteran's symptoms and 
treatment history, the ultimate conclusion was that he did 
not meet the criteria for chronic fatigue syndrome.  This 
rules out the specific condition since added by regulatory 
amendment to the list of disorders for which service 
condition may be presumed under 38 C.F.R. § 1117.  And with 
respect to the underlying symptom of fatigue, itself, the 
examiner also stated this was not due to any undiagnosed 
illness, but rather, was related to a then current 
psychological condition -- in that it was an outgrowth of the 
veteran's sleep problems, which themselves were attributable 
to his anxiety and depression.  

All things considered, the November 2004 opinion is the most 
persuasive medical finding of record, given its basis in 
clinical evaluation and review of the record.  Additionally, 
the January 2000 private physician indicated his somewhat 
more favorable conclusion in terms of what "could" have 
been the medical cause, and thus, represents a far less 
conclusive opinion.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical professional's use of equivocal 
terms such as "may" or "may not" was too speculative to 
constitute a definitive opinion on issue of causation).  
While an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) and Winsett v. West, 11 
Vet. App. 420, 424 (1998).

The April 1998 examiner's opinion also corroborates the 
presence of a known diagnosis for generalized fatigue and 
weakness.  Thus, the November 2004 physician's conclusion 
must be accepted as the more convincing opinion.  
See Schafrath, 1 Vet. App. at 595.  Since the most probative 
evidence rules out chronic fatigue syndrome and attributes 
the veteran's symptoms to a known medical entity, service 
connection for generalized fatigue and weakness is not 
warranted.



4.	Headaches 

Pertinent to the veteran's claim for service connection for 
headaches, the record considered in its entirety again tends 
to establish a clinical diagnosis for this condition.  The 
private physician who evaluated him in December 1999 
concluded he had tension and migraine headaches, for which 
the etiology could not be determined.  Also, the April 1998 
physician found that headaches were amongst those symptoms 
apparently due to hyperventilation.  And another private 
physician in January 2000 included headaches as a disorder 
that "could have been" due to Gulf War Syndrome.  But in 
relation to the claimed headaches, the November 2004 examiner 
determined the veteran did not have migraines -- and that he 
did experience tensional headaches which were relieved with 
psychotropic medication.  It was noted these headaches may 
have been subject to worsening by symptoms of anxiety and his 
chronic maxillary sinusitis condition.

Based upon the thoroughness and conclusiveness of the 
November 2004 opinion -- ruling out migraine headaches and 
indicating a known diagnosis of tension headaches related to 
anxiety and/or sinusitis -- it is considered the most 
persuasive.  See Schafrath, 1 Vet. App. at 595.  Note also 
that, while the examiner suggested the possibility of an 
association between tension headaches and chronic sinusitis, 
since the underlying claim for service connection for 
sinusitis is being denied (for the reasons stated above), 
there also is no basis available upon which to establish 
secondary service connection for the tension headaches as 
proximately due to, the result of, or chronically aggravated 
by the sinusitis.  See Allen v. Brown, 7 Vet. App. 439, 449 
(1995), citing 38 C.F.R. § 3.310(a). 



Claim for Restoration of Service Connection for Diarrhea

The RO severed service connection for diarrhea, due to 
undiagnosed illness, effective August 1, 2000.  The RO since, 
however, has granted service connection for the substantially 
similar condition of IBS, also due to undiagnosed illness, 
but not effective until March 1, 2002.  This award was in 
accordance with the liberalizing amendment to the undiagnosed 
illness statue providing for service connection on a 
presumptive basis where due to unexplained illness.  That 
said, however, there remains for consideration the propriety 
of the RO's severance action for the immediately preceding 
period from August 1, 2000 up until March 1, 2002, when the 
veteran was not receiving compensation benefits of any kind 
for an IBS disorder.

An award of compensation may not be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.   38 
C.F.R. § 3.103(b)(2) (2005).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  
If additional evidence is not received within that period, 
final rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2005).



Clear and unmistakable error (CUE) is defined as a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See, e.g., Fugo v. Brown, 6 
Vet. App. 40 (1993).  

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection.  However, the 
reviewable evidence is not limited to that which was before 
the RO in making its initial service connection award.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  

As a preliminary matter, the record reflects that the veteran 
received notice of the proposed severance of service 
connection for diarrhea due to an undiagnosed illness through 
an October 1999 rating decision, at least 60 days prior to 
when the severance action was ultimately completed in 
February 2000.  He had the opportunity to present relevant 
information and evidence in response to contest the proposed 
severance and be heard on this issue.  Also, the effective 
date of the severance was August 1, 2000 (following a May 
2000 rating action issued to ensure the correct effective 
date), thereby satisfying the requirements of termination of 
benefits at least 60 days from the last day of notice to the 
claimant of the actual severance.  So the procedural 
requirements concerning adequate notice to the veteran of all 
aspects of the severance action were met, in accordance with 
38 C.F.R. § 3.105(d).

Additionally, it is noteworthy that the liberalizing 
amendments to the undiagnosed illness statute (since codified 
at 38 C.F.R. § 3.317) that included IBS amongst those 
conditions which may be presumed to be an undiagnosed illness 
arising out of service in the Persian Gulf (particularly when 
associated with unexplained pathology manifested as chronic 
fatigue syndrome and/or fibromyalgia), had a specified 
effective date of March 1, 2002.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  Bear in mind the grant of service 
connection on the basis of this amendment cannot extend 
retroactively to any point prior to the March 1, 2002 
effective date that has been expressly provided.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).  
Note also that as a general matter, when a new statute is 
enacted or a new regulation issued during the pendency of a 
claim, this source of legal authority is presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, 
too, VAOPGCPREC 3-2000 (Apr. 10, 2000).  Consequently, the 
revision to the undiagnosed illness statute could not be 
applied at any earlier date, such that service connection for 
the disability claimed would be possible prior to March 2002 
(which would otherwise result in the mootness of the issue of 
the propriety of the severance action).  

Turning to the merits of whether the RO's severance of 
service connection was warranted on the basis of all the 
pertinent evidence regarding the proper diagnosis of a 
gastrointestinal disorder, the original justification for the 
RO's July 1999 decision awarding service connection for 
diarrhea due to undiagnosed illness was the March 1997 
diagnosis on VA examination at to the presence of diarrhea 
with undetermined etiology.  In view of this finding, and the 
absence of any other explanation in the record for the 
symptoms identified, the RO determined the evidence favored 
classifying the chronic diarrhea as an unexplained condition, 
thereby warranting service connection under the undiagnosed 
illness statute.

Since then, however, the veteran has undergone an August 1999 
VA gastrointestinal examination, resulting in a diagnosis of 
diarrhea - but probably secondary to IBS.  


This followed an in-depth clinical overview of his symptoms, 
evaluation of laboratory testing results (including an 
abdominal series and upper GI series), and consideration of 
the pertinent evidence in his claims file.  The RO also 
arranged for him to undergo reexamination by this same 
physician, in February 2002, for the purpose of clarifying if 
his diarrhea symptoms were due to undiagnosed illness, since 
the evidence thus far had not resolved whether there was a 
known medical cause of this condition.  And after further 
examination, the physician indicated as his final diagnosis 
chronic diarrhea, but mostly due to IBS with superimposed 
diverticular disease found -- again linking the symptoms 
identified to a specific medical cause.

In his more recent examination of the veteran and overview of 
his current medical status, in November 2004, the above 
physician determined the veteran had obvious and confirmed 
signs of IBS.  The examiner stated that IBS was not 
considered an undiagnosable condition, indeed to the 
contrary, it was well known in the medical literature as an 
organic condition that could occur in many patients.  He felt 
that the fact that presently there was treatment for this 
condition also confirmed that it was of organic origin.  In 
support of this finding, he referred to his prior diagnoses 
since at least 1999, which had also identified IBS as the 
cause of the veteran's gastrointestinal problems.

In view of the confirmation from the above VA physician that 
the veteran's chronic symptoms of diarrhea are constituent 
symptoms of IBS, based upon a clearly articulated medical 
basis and a detailed factual summary, there is a sufficient 
justification for finding that the initial RO consideration 
of chronic diarrhea to be secondary to undiagnosed illness 
was, in fact, clearly and unmistakably erroneous.  So the 
standard for showing CUE in the July 1999 decision granting 
service connection for chronic diarrhea due to undiagnosed 
illness (as stated, prior to the March 1, 2002 revision to 
the undiagnosed illness statute) has been met in this 
instance.  Consequently, the severance of the RO's original 
grant of service connection for diarrhea on the basis of an 
undiagnosed illness was appropriate.  38 U.S.C.A. §§ 5109, 
5112(b)(6); 38 C.F.R. § 3.105(d) (2005).    



Conclusion

In considering each of the veteran's claims for service 
connection, the Board has incorporated into its analysis of 
the record all relevant assertions which he himself has 
expressed.  This includes his allegations that his 
respiratory conditions and lumbosacral strain were related to 
service, and that several other current conditions were 
manifestations of undiagnosed illness.  However, since he is 
a layman he does not have the necessary medical training and 
expertise to present a probative opinion on the diagnosis of 
a present disability or an issue of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  So in view of 
the reasons and bases discussed above, the preponderance of 
the medical evidence is against the claims on appeal for 
service connection for sinusitis, allergic rhinitis, 
lumbosacral strain, and disabilities manifested by myositis, 
difficulty sleeping, generalized fatigue and weakness, 
and headaches.  Also, the Board has determined that the RO's 
severance of service connection for diarrhea due to an 
undiagnosed illness (from August 1, 2000 up until March 1, 
2002) was appropriate under the circumstances.  Accordingly, 
the benefit of the doubt doctrine does not apply as to each 
of these claims, and the claims must be denied.  38 C.F.R. § 
3.102; see also Alemany v. Brown,  9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim for service connection for sinusitis is denied.

The claim for service connection for allergic rhinitis is 
denied.

The claim for service connection for lumbosacral strain is 
denied.

The claim for service connection for myositis of the 
shoulders, hips and elbows (or generalized muscle and joint 
pain in these same regions) due to an undiagnosed illness, is 
denied.

The claim for service connection for a disability manifested 
by difficulty sleeping due to an undiagnosed illness, is 
denied.

The claim for service connection for a disability manifested 
by generalized weakness and fatigue due to an undiagnosed 
illness, is denied.

The claim for service connection for a disability manifested 
by headaches due to an undiagnosed illness, is denied.

The claim for restoration of service connection for diarrhea 
due to an undiagnosed illness (from June 1, 2000 up until 
March 1, 2002) is denied.   



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


